Order of the County Court of Kings county reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, any money paid by said purchaser on the purchase pi'ice directed to be returned to him, with interest from date of payment thereof, upon the ground that the eom't did not gain jxn’isdietion of the appellant through the failure to make an order requiring a copy of the summons to be also delivered in behalf of the defendant to a person designated in the order “ as required ” by section 436 of the Code of Civil Procedure. Jenks, P. J., Thomas, Carr, Stapleton and Mills, JJ., concurred.